News Release For Immediate ReleaseFor Further Information, Contact: May 1, George Lancaster, Hines 713/966-7676 George_lancaster@hines.com HINES REIT AQUIRES LANDMARK TOWER Uptown Houston Landmark is also REIT’s HQ Building (HOUSTON) – The Houston office of Hines, the international real estate firm, announced today that Hines REIT has acquired Williams Tower, the 1.5 million-square-foot, 64-story tower at 2800 Post Oak Boulevard in Uptown Houston. The acquisition included an undivided interest in the adjacent 2.8-acre Waterwall Park and a 2.3-acre undeveloped land parcel across the street at 3009 Post Oak Boulevard.
